DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 6 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa et al. (US 5,532,613; hereinafter Nagasawa) in view of Chiu et al. (US 2014/0224527 A1; hereinafter Chiu).
Regarding Claim 1, Nagasawa discloses a probe card device (Fig. 1, item 1), comprising:

    PNG
    media_image1.png
    227
    454
    media_image1.png
    Greyscale

a probe head (Fig. 1, item 20) comprising a plurality of pins (Fig. 1, items 30), wherein each of the pins (Fig. 1 and Fig. 2, item 30) comprises a body (Fig. 2, item 30a), a first metal layer (column 6, lines 5 – 11; poly-para-xylene (hereinafter abbreviated to "parylene") is used in a rod-like member 30a that forms a main body thereof; the maximum conductivity of this parylene is… a conductivity close to that of silver or copper) formed on (Note: “on” has been interpreted in a broadest reasonable interpretation as to indicate position in or in contact with an outer surface) the body (Fig. 2, item 30a), and a second metal layer (Fig. 2, item 30c) covering the first metal layer (column 6, lines 5 – 11; "parylene");

    PNG
    media_image2.png
    486
    359
    media_image2.png
    Greyscale


a support plate (Fig. 1, item 20), wherein the multi-layered board (Fig. 1, items 11 and 12 are interpreted as a multi-layered board) is disposed on a first surface of the support plate (Fig. 1, item 20), there is an adhesive force between the multi-layered board (Fig. 1, items 11 and 12 are interpreted as a multi-layered board) and the first surface of the support plate (Fig. 1, items 11 and 12 are interpreted as a multi-layered board), a circuit board (Fig. 1, item 10) electrically connected (column 6, lines 51 – 53; conductive film 30c is connected to a ground line that is part of the printed circuitry of the printed circuit board 10, at the location of a point 11 of the printed circuit board 10) to the multi-layered board (Fig. 1, items 11 and 12 are interpreted as a multi-layered board).
But the embodiment of Fig. 1 in Nagasawa does not specifically discloses no intermediate adhesive is formed between the multilayered flexible board and the first surface of the support plate.
However the Fig. 12 of Nagasawa suggests no intermediate adhesive is formed between the multilayered flexible board and the first surface of the support plate (column 13, lines 28 – 32; the relative positions of the top plate 201, inner guide portion 202, and outer guide portion 203 can each be adjusted, by adjusting the first, second, and third fixing means 205, 206, and 207).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the embodiment of Fig. 1 of Nagasawa in view of the embodiment of Fig. 12 of Nagasawa in order to adjust relative positions and the portions can be easily disassembled (Nagasawa, column 13, lines 28 – 35).
	But Nagasawa does not specifically disclose a flexible board.
	However Chiu suggests a flexible board (para [0002]).

Regarding Claim 2, Nagasawa and Chiu disclose the probe card device according to claim 1, Nagasawa also discloses wherein the multi-layered board (Fig. 1, items 11 and 12 are interpreted as a multi-layered board) comprises a plurality of pads (Fig. 1 and Fig. 2, column 5, line 65 to column 6, line 1; the other ends 35 of the probe needles 30 are connected and fixed to contactor lands 12 with tip portions corresponding to the printed circuit board 10) for electrically connecting to the pins (Fig. 1, items 30), and the body (Fig. 2, item 30a) of each of the pins (Fig. 1, items 30) is formed in one of the pads (Fig. 1 and Fig. 2, column 5, line 65 to column 6, line 1; the other ends 35 of the probe needles 30 are connected and fixed to contactor lands 12 with tip portions corresponding to the printed circuit board 10) and Chiu suggests the multi-layered flexible board. 
Regarding Claim 3, Nagasawa and Chiu disclose the probe card device according to claim 1, Nagasawa also discloses wherein the body (Fig. 2, item 30a) of each of the pins (Fig. 1 and Fig. 2, item 30) comprises parylene (Fig. 2 and column 6, lines 4 – 11; poly-para-xylene (hereinafter abbreviated to "parylene") is used in a rod-like member 30a that forms a main body thereof; the maximum conductivity of this parylene is… a conductivity close to that of silver or copper).
But Nagasawa and Chiu do not specifically teach copper (para [0002]).
However Nagasawa suggests the use of parylene with a conductivity close to that of silver or copper (Fig. 2 and column 6, lines 4 – 11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Nagasawa and Chiu to include the body of each pins to comprises copper since the conductivity of the copper is close to the conductivity of the parylene (Nagasawa; Fig. 2 and column 6, lines 4 – 11).
Claim 4, Nagasawa and Chiu disclose the probe card device according to claim 1, Nagasawa also discloses wherein the first metal layer of each of the pins (Fig. 1, items 30) comprises  parylene (column 6, lines 5 – 11; poly-para-xylene (hereinafter abbreviated to "parylene") is used in a rod-like member 30a that forms a main body thereof; the maximum conductivity of this parylene is… a conductivity close to that of silver or copper).
But Nagasawa and Chiu do not specifically teach copper.
However Nagasawa suggests the use of parylene with a conductivity close to that of silver or copper (Fig. 2 and column 6, lines 4 – 11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Nagasawa and Chiu to include the body of each pins to comprises copper since the conductivity of the copper is close to the conductivity of the parylene (Nagasawa; Fig. 2 and column 6, lines 4 – 11).
Regarding Claim 6, Nagasawa discloses a probe card device (Fig. 1, item 1), comprising:
a probe head (Fig. 1, item 20) comprising a plurality of pins (Fig. 1, items 30), wherein each of the pins (Fig. 1 and Fig. 2, item 30) comprises a body (Fig. 2, item 30a), a first metal layer (column 6, lines 5 – 11; poly-para-xylene (hereinafter abbreviated to "parylene") is used in a rod-like member 30a that forms a main body thereof; the maximum conductivity of this parylene is… a conductivity close to that of silver or copper) formed on (Note: “on” has been interpreted in a broadest reasonable interpretation as to indicate position in or in contact with an outer surface) the body (Fig. 2, item 30a), and a second metal layer (Fig. 2, item 30c) covering the first metal layer (column 6, lines 5 – 11; "parylene");
a multi-layered board (Fig. 1, items 11 and 12 are interpreted as a multi-layered board) electrically (Fig. 1, by items 34) connected to the pins (Fig. 1, items 30);

a circuit board (Fig. 1, item 10) electrically connected (column 6, lines 51 – 53; conductive film 30c is connected to a ground line that is part of the printed circuitry of the printed circuit board 10, at the location of a point 11 of the printed circuit board 10) to the multi-layered flexible board (Fig. 1, items 11 and 12 are interpreted as a multi-layered board).
	But Nagasawa does not specifically disclose a flexible board.
	However Chiu suggests a flexible board (para [0002]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Nagasawa in view of Chiu in order to provide a coating-facilitating adhesion enhancing layer (Chiu, para [0002]).
Regarding Claim 7, Nagasawa and Chiu disclose the probe card device according to claim 6, 
Nagasawa also discloses wherein the multi-layered board (Fig. 1, items 11 and 12 are interpreted as a multi-layered board) comprises a plurality of pads (Fig. 1 and Fig. 2, column 5, line 65 to column 6, line 1; the other ends 35 of the probe needles 30 are connected and fixed to contactor lands 12 with tip portions corresponding to the printed circuit board 10) for electrically connecting to the pins (Fig. 1, items 30), and the body (Fig. 2, item 30a) of each of the pins (Fig. 1, items 30) is formed in one of the pads (Fig. 1 and Fig. 2, column 5, line 65 to column 6, line 1; the other ends 35 of the probe needles 30 are connected and fixed to contactor lands 12 with tip portions corresponding to the printed circuit board 10) and Chiu suggests the multi-layered flexible board. 
Regarding Claim 8, Nagasawa and Chiu disclose the probe card device according to claim 6, 
Nagasawa also discloses wherein the body (Fig. 2, item 30a) of each of the pins (Fig. 1 and Fig. 2, item 30) comprises parylene (Fig. 2 and column 6, lines 4 – 11; poly-para-xylene (hereinafter abbreviated to 
But Nagasawa and Chiu do not specifically teach copper (para [0002]).
However Nagasawa suggests the use of parylene with a conductivity close to that of silver or copper (Fig. 2 and column 6, lines 4 – 11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Nagasawa and Chiu to include the body of each pins to comprises copper since the conductivity of the copper is close to the conductivity of the parylene (Nagasawa; Fig. 2 and column 6, lines 4 – 11).
Regarding Claim 9, Nagasawa and Chiu disclose the probe card device according to claim 6, 
Nagasawa also discloses wherein the first metal layer of each of the pins (Fig. 1, items 30) comprises  parylene (column 6, lines 5 – 11; poly-para-xylene (hereinafter abbreviated to "parylene") is used in a rod-like member 30a that forms a main body thereof; the maximum conductivity of this parylene is… a conductivity close to that of silver or copper).
But Nagasawa and Chiu do not specifically teach copper.
However Nagasawa suggests the use of parylene with a conductivity close to that of silver or copper (Fig. 2 and column 6, lines 4 – 11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Nagasawa and Chiu to include the body of each pins to comprises copper since the conductivity of the copper is close to the conductivity of the parylene (Nagasawa; Fig. 2 and column 6, lines 4 – 11).

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa in view of Chiu, and further in view of Spory (US 2016/0225686 A1; hereinafter Spory).
Claim 5, Nagasawa and Chiu disclose the probe card device according to claim 1, Nagasawa also discloses wherein the second metal layer (Fig. 2, item 30c) of each of the pins (Fig. 1, items 30) comprises gold (column 6, lines 25 – 29; conductive film 30c of this first embodiment is configured of a thin film of gold). 
But Nagasawa and Chiu do not specifically teach electroless nickel electroless palladium immersion gold.
However Spory suggests the use of electroless nickel electroless palladium immersion gold (para [0036]; ENEPIG surface finish (Electroless Nickel/Electroless Palladium/Immersion Gold) originated in the mid-1990s).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Nagasawa and Chiu in view of Spory because it was recognized that the addition of a Palladium (Pd) layer between the nickel (Ni) and the gold (Au) enabled both gold and aluminum (Al) wire bonding operations, in addition to the normal soldering application and the Pd layer was found to limit the corrosion of the nickel by an overly aggressive immersion gold application process (Spory, para [0036).
Regarding Claim 10, Nagasawa and Chiu disclose the probe card device according to claim 6, wherein the second metal layer of each of the pins comprises electroless nickel electroless palladium immersion gold.
Nagasawa also discloses wherein the second metal layer (Fig. 2, item 30c) of each of the pins (Fig. 1, items 30) comprises gold (column 6, lines 25 – 29; conductive film 30c of this first embodiment is configured of a thin film of gold). 
But Nagasawa and Chiu do not specifically teach electroless nickel electroless palladium immersion gold.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Nagasawa and Chiu in view of Spory because it was recognized that the addition of a Palladium (Pd) layer between the nickel (Ni) and the gold (Au) enabled both gold and aluminum (Al) wire bonding operations, in addition to the normal soldering application and the Pd layer was found to limit the corrosion of the nickel by an overly aggressive immersion gold application process (Spory, para [0036).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al. (US 2015/0033553) teaches an assembly method of direct-docking probing device, comprising the steps of: providing a space transforming plate which is made by a back-end-of-line semiconductor manufacturing process; providing a reinforcing plate which has larger mechanical strength than the mechanical strength of the space transforming plate (see claim 1).
Hung (US 2014/0091827) suggests a probe card for circuit-testing c comprising: a testing print circuit board; a probe head having a plurality of probes (see claim 1).
Chen (US 2008/0278185 A1) discloses a first sacrifice layer in the well; (d) forming a second sacrifice layer on the dielectric layer and the first sacrifice layer and defining a probe body contour; (e) forming a first probe body metal layer in the probe body contour (see claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/               Primary Examiner, Art Unit 2867                                                                                                                                                                                         	3/27/2021